Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 09/07/2022. Claims 1-8, 11-14, 16-20, 22-25 and 27-30 are currently pending. Claims 9-10, 15, 21, 26 are canceled and claims 27-30 are added new per applicant’s request.

Priority
Current application, US Application No. 16/308,641, filed 12/10/2018 is a national stage entry of PCT/US2017/038207, International Filing Date: 06/20/2017, which claims Priority from Provisional Application 62352376, filed 06/20/2016.

Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding arguments on the rejections under 35 U.S.C. § 102 and 103, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 1-8, 11-14, 16, 23-25, 27 and 29-30 is objected to because of the following informalities:  As per claim 1, the phrase “thereby generating a pressure wave by the fracturing operation” should be replaced with “wherein the fracture operation generates a pressure wave” for clarity because the word “thereby” is a redundant word which does not add any meaning and rather confusing. 
The limitation “wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of a second well, the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well, or both” (1.A)  appears contradicting with the limitation “determining, simultaneously based on the pressure response in the second well and the additional pressure response in the third well” (1.B) because (1.B) requires both pressure responses should be obtained from the second well and third well, not either one of them. Thus, the limitation (1.A) should be replaced with “wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of a second well, and the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well” for consistency.
As per claim 22, the limitation “determine, simultaneously based on the pressure response in the second well” should be replaced with “determine, simultaneously based on the pressure response in the second well and the additional pressure response in the third well” to make a sense to a word “simultaneously” as explained in the limitation (1.B) of claim 1.
As per claim 27, the limitation “at least one additional pressure transducer located at an additional wellhead of the third well, wherein the at least one additional pressure transducer is configured to receive the additional pressure response; or both” should be replaced with “and at least one additional pressure transducer located at an additional wellhead of the third well, wherein the at least one additional pressure transducer is configured to receive the additional pressure response;” to be consistent with the limitation “determining, simultaneously based on the pressure response in the second well and the additional pressure response in the third well” of claim 17 as explained in claim 1 above..
As per claim 29, the limitation “at least one additional pressure transducer located at an additional wellhead of the third well, wherein the at least one additional pressure transducer is configured to receive the additional pressure response; or both” should be replaced with “and at least one additional pressure transducer located at an additional wellhead of the third well, wherein the at least one additional pressure transducer is configured to receive the additional pressure response;” in order to be consistent with the intended limitation of claim 22 above as explained in claim 1 above.
As per claims 2-8, 11-14, 16, 23-25, and 29-30, claims are also objected because the base claims 1 and 22 are objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 2, 4-7, 17-18, 20, 22-23 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Korneev (US 20060034152 A1) in view of Malki (US 20090276100 A1) and Komar (C.A. Komar and L.Z. Shuck, “Pressure Responses From Induced Hydraulic Fractures in Adjacent Wells Within a Petroleum Reservoir: An Experiment”, SPE 5006, Journal of Petroleum Technology, pp. 951-952, Aug. 1965).
As per claim 1, Korneev discloses the claim as follows.
	A method (a method, using tubewaves [0009]) comprising: 
	performing a fracturing operation in a first well, thereby generating a pressure wave by the fracturing operation within the first well extending into a subterranean formation; (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1 ], source well ... is coupled to geological feature, equivalent to a subterranean formation [0030], well wall perforation [0050], a perforated formation [0051], implying a fracturing operation)
	receiving a pressure response associated with the pressure wave in a second well extending into the subterranean formation; (receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063])
receiving an additional pressure response associated with the pressure wave in third well extending into the subterranean formation; (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120 [0029, Fig. 1], tube-wave initiated in a source well, propagates … through the geological feature … coupled … at a receiver well [0030], arriving tube-wave at both receiver wells ‘w=159, 145’ [0039])

Korneev further discloses “determining, based on the pressure response in the second well and the additional pressure response in the third well (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120 [0029, Fig. 1] ), information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells”, (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in … different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063]) and “wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a second well or at the third well, or both pressure transducers at both wells” (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120’, receivers, sensors [0029, Fig. 1], well wall perforation [0050], a perforated formation [0051], implying a fracturing operation) .

However, Korneev is not explicit regarding “performing a fracturing operation in a first well”, “simultaneous pressure responses in the second well and the third well”, “a fracture connected to at least one of the first well, the second well, and the third well”, and “during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of a second well, the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well, or both”.
	
Malki discloses “performing a fracturing operation in a well, thereby generating a pressure wave” (injection, pressure [0011], injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017], equivalent to performing fracturing) and 
	“determining, based on the pressure response in the second well and in the third well, information (determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir [0017], a plurality of … transceivers 65, 67, 69, 71 … communication between respective production, observation, and injection wells 25, 27, 29 [0037, Fig. 1], a plurality of monitoring wells ‘e.g., select producer and/or observation wells’ [0012], side note: both production and observation wells can be also treated as second and third wells) 
associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, (existence of a fault or fracture connecting the first and a second reservoirs [0017], real-time monitoring … identify the presence of faults or fracture connecting different … connecting injection well and producer wells, determining an existence of a fault or fracture connecting the first and a second reservoirs 21 responsive to the reservoir pressure response  [0048, claim 5, 19])
	wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of the second well or the third well or the both wellhead of the both wells. (wellhead pressure sensor, include a plurality of monitoring wells ‘e.g., select producer and/or observation wells’ [0012], measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period,  [0017]; continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1], measuring real-time reservoir pressure data for each of the plurality of producer wells and at least one observation well [claim 10, 22], Gather real-time … pressure data from multiple production and/or observation wells [Fog. 9A 111]).

Komar discloses simultaneous collection pressure responses of the second and the third wells (measurement of the fracture position away from the wellbore is the prime target of the current study, The monitoring wells, Pressure readings at each well in the test site were recorded simultaneously [pg. 951 left col 2nd par. – right col 1st par., Fig. 1. Table 1]) and identifying a fracture connected to at least one of the first, second and third wells (quantitative information on fracture orientation and length [pg. 951 left col introduction], Pressure responses can be dominated by formation anisotropy, … fracture systems [pg. 952 right col discussion and conclusions], fractured well 3, pressure was observed to increase abruptly in Monitoring Well A33, induced fractures in well 5 [pg. 952 left col par. 2 & 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki and Komar to determining, simultaneously based on the pressure response in the second well and the additional pressure response in the third well, information associated with at least one of: the subterranean formation, and a fracture connected to at least one of the first well, the second well, and the third well, wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of a second well, the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well, or both for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation. (Korneev- The tube-wave has been shown to be extremely sensitive to changes in reservoir characteristics. Tube-waves appear to couple most effectively to reservoirs [abs]) (Malki – various types of recovery method, recover crude oil or other hydrocarbons, underlying water layer below the oil layer or a gas cap formed of gas collected immediately above the oil layer, injecting. [0005], nee for systems, program product, and methods of providing real time reservoir management of multiple reservoirs across one or more fields: that can provide continuous data … to identify … injection optimization; reservoir … pressure value [0009]).

As per claim 2, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

As per claim 4, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in communication by way of porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, showing communication is being performed through the subterranean formation [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]).

As per claim 5, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “the determined information is associated with the fracture and comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof” (reservoir properties, i.e. porosity, permeability, fracture density and orientation, [0049]).

As per claim 6, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “wherein the determined information is associated with the subterranean formation and comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof” (geological mass [0009], reservoir properties, i.e. porosity [0049]).

As per claims 7 and 20, Korneev, Malki and Komar disclose claims 1 and 17 set forth above and below respectively.
Korneev further discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).

As per claim 17, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
	a first well from which a pressure wave is generated by performing a hydraulic fracturing operation, wherein the pressure wave extends into a subterranean formation; (source well … is coupled to geological feature, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], well wall perforation [0050], a perforated formation [0051], implying a fracturing operation)
	a second well, during the hydraulic fracturing operation, that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063], well wall perforation [0050], a perforated formation [0051])
a third well that, during the hydraulic fracturing operation, receives an additional pressure response associated with the pressure wave, (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120 [0029, Fig. 1], tube-wave initiated in a source well, propagates … through the geological feature … coupled … at a receiver well [0030], arriving tube-wave at both receiver wells ‘w=159, 145’ [0039], well wall perforation [0050], a perforated formation [0051])

Korneev further discloses “determining, based on the pressure response in the second well and the additional pressure response in the third well,” (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120 [0029, Fig. 1] ) “information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first and second wells” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in … different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063]).

However, Korneev is not explicit regarding “performing a hydraulic fracturing operation”, “simultaneous pressure responses in the second well and the third well”, “a fracture connected to at least one of the first well, the second well, and the third well”, and the use of “a processing system comprising a processor and a memory including computer program code executable by the processor for determining information”.

Malki discloses “performing a hydraulic fracturing operation” (injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017]),
	“determining, based on the pressure response in the second well and in the third well, information (determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir [0017], a plurality of … transceivers 65, 67, 69, 71 … communication between respective production, observation, and injection wells 25, 27, 29 [0037, Fig. 1], a plurality of monitoring wells ‘e.g., select producer and/or observation wells’ [0012], side note: both production and observation wells can be also treated as second and third wells) 
associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, (existence of a fault or fracture connecting the first and a second reservoirs [0017], real-time monitoring … identify the presence of faults or fracture connecting different … connecting injection well and producer wells, determining an existence of a fault or fracture connecting the first and a second reservoirs 21 responsive to the reservoir pressure response  [0048, claim 5, 19])
		and the use of “a processing system comprising a processor and a memory including computer program code executable by the processor for determining, based on the pressure response in the second well, information” (computer, processor, memory, program code [0012], determining an existence of a fault or fracture connecting the first and a second reservoirs  responsive to the reservoir pressure response of the second reservoir [0017]).
	Komar discloses simultaneous collection pressure responses of the second and the third wells (measurement of the fracture position away from the wellbore is the prime target of the current study, The monitoring wells, Pressure readings at each well in the test site were recorded simultaneously [pg. 951 left col 2nd par. – right col 1st par., Fig. 1. Table 1]) and identifying a fracture connected to at least one of the first, second and third wells (quantitative information on fracture orientation and length [pg. 951 left col introduction], Pressure responses can be dominated by formation anisotropy, … fracture systems [pg. 952 right col discussion and conclusions], fractured well 3, pressure was observed to increase abruptly in Monitoring Well A33, induced fractures in well 5 [pg. 952 left col par. 2 & 3]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki and Komar to perform a fracturing operation in a first well, generate a pressure wave by the operation, receive a pressure response associated with the pressure waves by a second well and a third well during the hydraulic fracturing operation and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected among three wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 18, Korneev, Malki and Komar disclose claim 17 set forth above.
Malki already discloses a use of computer program code further executable by the processor (computer, processor, memory, program code [0012])

Korneev further discloses “generating the pressure wave within the first well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well [0030]).

As per claim 22, Korneev discloses the claim as follows.
	An apparatus comprising: (An apparatus, using tubewaves [0013])
	a first well from which a pressure wave is generated by performing a hydraulic fracturing operation, wherein the pressure wave extends into a subterranean formation; (source well … is coupled to geological feature, equivalent to a subterranean formation [0030], transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], ], well wall perforation [0050], a perforated formation [0051], implying a fracturing operation)
	a second well, during the hydraulic fracturing operation, that receives a pressure response associated with the pressure wave; (a receiver well [0030], receiving a signal tube-wave wave form from a receiver borehole [0009], through the geological feature ‘140’, is coupled back to a tube-wave ‘152’ at a receiver well [0030], tube-wave is a pressure wave [0063], well wall perforation [0050], a perforated formation [0051])
a third well that, during the hydraulic fracturing operation, receives an additional pressure response associated with the pressure wave; (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120 [0029, Fig. 1], tube-wave initiated in a source well, propagates … through the geological feature … coupled … at a receiver well [0030], arriving tube-wave at both receiver wells ‘w=159, 145’ [0039], well wall perforation [0050], a perforated formation [0051])

Korneev further discloses “determining, based on the pressure response in the second well, information associated with at least one of the subterranean formation; and a fracture connected to at least one of the first well, the second well” (digitally processing said signal tube-wave waveform to produce a seismic image of a geological mass, implying one of the subterranean formation and a fracture, disposed between said transmitter and receiver boreholes [0009], implying receiver would detect tube-waveform which is equivalent to pressure response, tube wave at a receiver well and is received by receivers ... in … different receiving well [0030], reservoir property, fracture density [0049], tube-wave is a pressure wave [0063])”.

However, Korneev is not explicit regarding “performing a hydraulic fracturing operation”, “simultaneous pressure responses in the second well”, ““a fracture connected to at least one of the first well, the second well, and the third well” and the use of ““a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory to determine information”.

Malki discloses “performing a hydraulic fracturing operation” (injecting a fluid ‘e.g., water’ into a first reservoir, measuring real-time … pressure, existence of a fault or fracture connecting the first and a second reservoirs [0017]),
	“determining, based on the pressure response in the second well and in the third well, information” (determine a reservoir pressure response in the second reservoir to the fluid injected in the first reservoir [0017], a plurality of … transceivers 65, 67, 69, 71 … communication between respective production, observation, and injection wells 25, 27, 29 [0037, Fig. 1], a plurality of monitoring wells ‘e.g., select producer and/or observation wells’ [0012], side note: both production and observation wells can be also treated as second and third wells) 
“associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells,” (existence of a fault or fracture connecting the first and a second reservoirs [0017], real-time monitoring … identify the presence of faults or fracture connecting different … connecting injection well and producer wells, determining an existence of a fault or fracture connecting the first and a second reservoirs 21 responsive to the reservoir pressure response  [0048, claim 5, 19])
	and the use of “a non-transitory, tangible, computer-readable medium having instructions encoded thereon for causing a processing system having a processor and a memory to determine, based on the pressure response in the second well, information associated with at least one of: the subterranean formation and a fracture connected to at least one of the first and second wells” (computer, processor, memory, program code [0012], determining an existence of a fault or fracture connecting the first and a second reservoirs  responsive to the reservoir pressure response of the second reservoir [0017]).

Komar discloses simultaneous collection pressure responses of the second and the third wells (measurement of the fracture position away from the wellbore is the prime target of the current study, The monitoring wells, Pressure readings at each well in the test site were recorded simultaneously [pg. 951 left col 2nd par. – right col 1st par., Fig. 1. Table 1]) and identifying a fracture connected to at least one of the first, second and third wells (quantitative information on fracture orientation and length [pg. 951 left col introduction], Pressure responses can be dominated by formation anisotropy, … fracture systems [pg. 952 right col discussion and conclusions], fractured well 3, pressure was observed to increase abruptly in Monitoring Well A33, induced fractures in well 5 [pg. 952 left col par. 2 & 3]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Korneev in view of Malki and Komar to perform a fracturing operation in a first well, generate a pressure wave by the operation, receive a pressure response associated with the pressure wave by a second well and the third well during the hydraulic fracturing operation and determine, using computer resources based on the pressure response in the second well, information associated with at least one of the subterranean formation and a fracture connected among three wells to uncover features of the subterranean formation for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 23, Korneev, Malki and Komar disclose claim 22 set forth above.
Korneev further discloses “generate the pressure wave within the first well” (transmitting an input tube-wave waveform down a transmitter borehole [0009, Fig. 1], source well [0030]).

As per claim 25, Korneev, Malki and Komar disclose claim 22 set forth above.
Korneev further discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Malki and Komar in view of Shampine (US 20120018150 A1).
As per claim 8, Korneev, Malki and Komar disclose claim 1 set forth above.
Although Korneev discloses “the pressure wave is generated by a pressure wave source” (Tube-waves … as a source of high amplitude noise in borehole seismic data [0008]), the set forth combined prior art is silent regarding “a pressure wave source is comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber”.

Shampine discloses “a pressure wave source being comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber” (pneumatic cylinders 404 may be pre-charged, valve pressure force [0058, Fig. 4], chamber [0061], valve, chamber, tube wave [0062-0063, Fig. 8 and 12]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Shampine to use a pressure wave source comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber as a specific means to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.
	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Malki and Komar in view of Basu (US 10607170 B1).
As per claim 11, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses information about the fracture density and orientation (reservoir properties, i.e. fracture density and orientation, monitoring based on use of these waves), but does not explicitly disclose “the information is determined based upon one or more frac hits”.

Basu discloses a field specific model determined based on frac hits (deriving a field specific model, equivalent to information, based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to determine information based on fact hits
to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

As per claim 13, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “a plurality of response points of the wave in a well”
(method for acquiring offset checkshot survey data for the subsurface region in the vicinity of a fluid-filled well, determining the tube-wave traveltime from said acoustic receiver to a tube-wave conversion point located in said well [0007]).

Korneev also discloses “geological mass points disposed between said transmitter and receiver boreholes, i.e. the first and the second wells” (depth around each target layer [0032], depth [0037-0038],  implying a frac hit; produce a seismic image of a geological mass disposed between said transmitter and receiver boreholes [0009]).

Korneev continues to disclose “fracture orientation” that can be linked to the image display of fracture geometry (reservoir properties, i.e. fracture density and orientation, allow the detection and interpretation of reservoir property changes near production boreholes, technology for the imaging and monitoring of underground gas, oil and water reservoirs [0049]).
However, Korneev does not explicitly recite a phrase “frac hit”.

Basu disclose frac hit (deriving a field specific model based on the field information … a frac hit synthetic variable [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Basu to identify fracture growth in an orientation that connects or correlates a plurality of frac points of the first well to a plurality of response points of the second well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.
	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Malki, Komar and Basu in view of Paluszny (A. Paluszny and A. K. Matthäi, “Numerical modeling of discrete multi-crack growth applied to pattern formation in geological brittle media”, International Journal of Solids and Structures 46 (2009) 3383–3397).
As per claim 12, Korneev, Malki, Komar and Basu disclose claim 11 set forth above.
Basu further discloses a need of estimating a geometry of the fracture (Geometric completions [col 21 line 4-26]) using frac hits (frac hit [abs]). 

Korneev discloses a determined information regarding fracture density and orientation (reservoir properties, i.e. fracture density and orientation [0049]), but the combined prior art is silent regarding 
	“the one or more frac hits are extrapolated to determine, analyze, or predict geometry of the fracture“.

Paluszny  discloses “fracture growth pattern development through extrapolation of multiple fractures” (method to propagate multiple fractures, equivalent to frac hits,  simultaneously, Fracture geometries … tracked … mesh allowing geometric handling of fracture arrest, The mesh is adaptively remeshed  [abs], Fracture-to-mesh and mesh-to-fracture mappings preserve the shape of fracture … during full remeshing [pg. 3390 left col line 9-10] ; Mapping between meshes, 1. extrapolate … as stress recovery, 2. interpolation point of the new mesh, 3. interpolate the value of the stress tensor onto the new mesh [pg. 2290 left col line 21 – right col line 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Paluszny to extrapolate frac hits to determine, analyze, or predict geometry of the fracture to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Korneev, Malki and Komar in view of Prince-Wright (US 20090260823 A1).
As per claim 14, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses the first well is a source well and the second well is a receiver well (source well, implying a treated well, receiver well, implying an offset well [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communicating with the formation.

As per claim 16, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses the first well is a source well and the second well and the third well are receiver wells (three wells used to conduct the interwell logging experiments, data were collected in receiver wells Ward 159 ‘130’ and Ward 145 ‘120, source … well [0029, Fig. 1], source well, implying a treated well, receiver well, implying an offset wells [abs, 0030]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells in locations apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the formation.

	Claims 3, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Korneev, Malki and Komar in view of Kabannik (US 20130079935 A1).
As per claim 3, Korneev, Malki and Komar disclose claim 1 set forth above.
Korneev further discloses “wherein the first well and the second well are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

As per claim 19, Korneev, Malki and Komar disclose claim 17 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

As per claim 24, Korneev and Malki disclose claim 22 set forth above.
Korneev further discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Korneev further discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), 
	but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik further discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.
	
	Claims 1, 11 and 13 are also rejected under 35 U.S.C. 103 as being unpatentable over Crews (US 20170247995 A1) in view of Malki and Komar.
As per claim 1, Crews discloses
	A method, comprising: (method [abs, 0007])
	performing a fracturing operation in a first well, thereby generating a pressure wave by the operation within a first well extending into a subterranean formation; (fracturing a subterranean formation, a first … wellbore, pressures, far field fracture complexity [0007])
	receiving a pressure response associated with the pressure wave in a second well extending into the subterranean formation; (utilizes fracture hit times, volumes, pressures and similar parameters from injecting fracturing fluid from a first primary … wellbore to create fractures and record fracture hit times, pressures and volumes from a diagnostic … wellbore in the same interval [abs, 0007], obtaining information about subterranean formations and features therein using multiple wellbores, first … wellbore, diagnostic … wellbore adjacent [0002, Fig. 1-2, 4 and 6]) 
	and determining, based on the pressure response in the second well, information associated with at least one of: the subterranean formation; and a fracture connected to at least one of the first and second wells, (Measurement of pressure … downhole at aligned perforations can generate “fracture hit time” and other important information of fracture propagation speed , amount of non - planar fracture volume, i.e. fracture complexity [0026])
	wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at … the second well. (pressure sensor 58 at diagnostic … wellbore [0051, Fig. 1])

However, Crews is not explicit on at least one pressure transducer located at the wellhead of the second well.
Malki discloses use of at least one pressure transducer located at the wellhead of the second well (wellhead pressure sensor [0012], measuring real-time downhole pressure in a producing area of the second reservoir during the pre-injection test period,  [0017]; continuous reservoir pressure monitoring using wellhead … installed across several wells 25, 27, and to provide the real-time reservoir pressure [0040, Fig. 1]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of Crews in view of Malki to receive the pressure response by at least one pressure transducer located at a wellhead of the second well during the fracturing operation
for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation. (Crews – Improvements are always needed in the driller's ability to produce more complex fracture networks … parameters that control fracture geometry and reservoir production [0006]) (Malki – various types of recovery method, recover crude oil or other hydrocarbons, underlying water layer below the oil layer or a gas cap formed of gas collected immediately above the oil layer, injecting. [0005], need for systems, program product, and methods of providing real time reservoir management of multiple reservoirs across one or more fields: that can provide continuous data … to identify … injection optimization; reservoir … pressure value [0009])

However, the combined prior art is silent regarding the third well associated with the limitations “receiving an additional pressure response associated with the pressure wave in third well extending into the subterranean formation”, “simultaneous pressure responses in the second well and the third well”, “a fracture connected to at least one of the first, second and third wells” and “the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well, or both”

Komar discloses simultaneous collection pressure responses of the second and the third wells (measurement of the fracture position away from the wellbore is the prime target of the current study, The monitoring wells, Pressure readings at each well in the test site were recorded simultaneously [pg. 951 left col 2nd par. – right col 1st par., Fig. 1. Table 1]) and identifying a fracture connected to at least one of the first, second and third wells (quantitative information on fracture orientation and length [pg. 951 left col introduction], Pressure responses can be dominated by formation anisotropy, … fracture systems [pg. 952 right col discussion and conclusions], fractured well 3, pressure was observed to increase abruptly in Monitoring Well A33, induced fractures in well 5 [pg. 952 left col par. 2 & 3])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Komar to determine, simultaneously based on the pressure response in the second well and the additional pressure response in the third well, information associated with at least one of: the subterranean formation, and a fracture connected to at least one of the first well, the second well, and the third well, wherein, during the fracturing operation, the pressure response is received by at least one pressure transducer located at a wellhead of a second well, the additional pressure response is received by at least one additional pressure transducer located at a wellhead of the third well, or both for a recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation and 
it  would have been also obvious to disclose the claim because since it has been held that mere duplication of the essential working limitations of an invention involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 and since it has been held that rearranging limitations of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 11, Crews, Malki and Komar disclose claim 1 set forth above.
Crews further discloses information based on one or more fracture hits (fracture hit times [abs, 0007-0010, Figs. 1-3]) 

As per claim 13, Crews, Malki and Komar disclose claim 1 set forth above.
Crews discloses fracture growth and orientation (fracture growth and geometry [0023, 0044-0045], fracture growth, direction and complexity [0048]) between primary ‘first’ reservoir and diagnostic ‘second’ reservoir (fracture hit time tests … primary … towards diagnostic [0055]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art to identify fracture growth in an orientation that connects or correlates a plurality of frac points of the first well to a plurality of response points of the second well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 2 and 4-7  are rejected under 35 U.S.C. 103 as being unpatentable over Crews, Malki and Komar in view of Korneev (US 20060034152 A1), hereinafter “Korneev’.
As per claim 2, Crews, Malki and Komar disclose claim 1 set forth above.
Although Crews further discloses “wherein the first well and the second well are in direct communication” ([Fig. 1 and 2]), the combined prior art is not explicit on the first well and the second well are in direct communication by way of the fracture.

Korneev discloses “wherein the first well and the second well are in direct communication by way of the fracture” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], implying two wells are in direct communication by way of the fracture; fracture density [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev to show the first well and the second well are in direct communication by way of the fracture for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 4, Crews, Malki and Komar disclose claim 1 set forth above.
Although Crews further discloses “wherein the first well and the second well are in communication” ([Fig. 1 and 2]), the combined prior art is not explicit on the first well and the second well are in direct communication by way of porosity of the subterranean formation.
Korneev discloses “wherein the first well and the second well are in communication by way of porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, showing communication is being performed through the subterranean formation [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev to show the first well and the second well are in communication by way of porosity of the subterranean formation for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 5, Crews, Malki and Komar disclose claim 1 set forth above.
Crews discloses the fracture complexity and volumes (optimize fracture complexity [0007], fracture volumes [0021]), but the combined prior is not explicit on the determined information comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof.
Korneev discloses “the determined information comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof” (reservoir properties, i.e. porosity, permeability, fracture density and orientation [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev to disclose the determined information is associated with the fracture and comprises fracture length, fracture width, fracture height, fracture orientation, fracture azimuth, or a combination thereof for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 6, Crews, Malki and Komar disclose claim 1 set forth above.
The set forth combined prior art is silent regarding the determined information comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof.

Korneev discloses “wherein the determined information comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof” (geological mass [0009], reservoir properties, i.e. porosity [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev to disclose the determined information is associated with the subterranean formation and comprises effective porosity of the subterranean formation, formation fluid compressibility, or a combination thereof for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

As per claim 7, Crews, Malki and Komar disclose claim 1 set forth above.
The set forth combined prior art is silent regrading a tube wave.

Korneev discloses “wherein the pressure wave is a tube wave” (tube-wave [0009], tube-wave is a pressure wave [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev to use a tube wave as the pressure wave for an improved recovery of oil or gas using a pressure wave as a well communicating means through the subterranean formation.

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the combined prior art in view of Korneev to use the second pressure, which is associated with the third well, response to determine the information to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crews, Malki and Komar in view of Korneev and Kabannik (US 20130079935 A1), hereinafter ‘Kabannik’.
As per claim 3, Crews, Malki and Komar disclose claim 1 set forth above.
Although Crews recites indirect measure of fracture geometry (an indirect measure of the propped fracture geometry [0039, 0058]), Crews is not explicit on “the first well and the second wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Korneev discloses “wherein the first well and the second wells are in indirect communication” and “fracture; and porosity of the subterranean formation” (tube wave, source well, propagates through geological feature, tube wave at a receiver well [abs, Fig. 1], coupled back to a tube-wave ‘152’ at a receiver well ‘120’, and is and received by receiver(s) ‘121’ in either the same ‘110’ or a different receiving well ‘120’, implying communication can be done indirectly through other receiving well [0030, Fig. 1], porosity [0023, 0039, Fig. 6], porosity, fracture density [0049]), but does not explicitly disclose “two wells are in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation”.

Kabannik discloses the use of two wells to monitor a plurality of fractures (two neighboring wells [0024], a semi-analytical pseudo 3-D geomechanical model of induced fracture network, meaning multiple fractures, the mechanic interactions … among the fractures [0041], disclosing more than one fracture, two monitoring wells, dual well observations, fracture geometry [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev and Kabannik to disclose two wells can be in indirect communication by way of the fracture and at least one of: another fracture; and porosity of the subterranean formation as a way to uncover features of a wellbore for a successful recovery of oil or gas through a well communicating with the formation.

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Crews, Malki and Komar in view of Korneev and Shampine (US 20120018150 A1), hereinafter ‘Shampine’.
As per claim 8, Crews, Malki and Komar disclose claim 1 set forth above.
Crews, Malki and Komar are silent regarding the pressure wave is generated by a
pressure wave source comprised of at least a storage chamber, a fast valve to permit
exchange of fluid with a tube, and a system to pre-charge the chamber.

Korneev discloses “the pressure wave is generated by a pressure wave source” (Tube-waves … as a source of high amplitude noise in borehole seismic data [0008]), but is silent regarding “a pressure wave source is comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber”.

Shampine discloses “a pressure wave source being comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber” (pneumatic cylinders 404 may be pre-charged, valve pressure force [0058, Fig. 4], chamber [0061], valve, chamber, tube wave [0062-0063, Fig. 8 and 12]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Korneev and Shampine to use a pressure wave source comprised of at least a storage chamber, a fast valve to permit exchange of fluid with the tube, and a system to pre-charge the chamber as a specific means to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over 
Crews, Malki and Komar in view of Paluszny (A. Paluszny and A. K. Matthäi, “Numerical modeling of discrete multi-crack growth applied to pattern formation in geological brittle media”, International Journal of Solids and Structures 46 (2009) 3383–3397), hereinafter ‘Paluszny’.
As per claim 12, Crews, Malki and Komar disclose claim 11 set forth above.
Crews discloses fracture growth and orientation (fracture growth and geometry [0023, 0044-0045], fracture growth, direction and complexity [0048]), but is silent regarding fracture growth pattern development through extrapolation of multiple fractures.

Paluszny  discloses “fracture growth pattern development through extrapolation of multiple fractures” (method to propagate multiple fractures, equivalent to frac hits,  simultaneously, Fracture geometries … tracked … mesh allowing geometric handling of fracture arrest, The mesh is adaptively remeshed  [abs], Fracture-to-mesh and mesh-to-fracture mappings preserve the shape of fracture … during full remeshing [pg. 3390 left col line 9-10] ; Mapping between meshes, 1. extrapolate … as stress recovery, 2. interpolation point of the new mesh, 3. interpolate the value of the stress tensor onto the new mesh [pg. 2290 left col line 21 – right col line 6]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Paluszny to extrapolate frac hits to determine, analyze, or predict geometry of the fracture to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communication with the subterranean formation.

	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Crews, Malki and Komar in view of Prince-Wright (US 20090260823 A1).
As per claim 14, Crews, Malki and Komar disclose claim 1 set forth above.
Crews discloses the first well as a source well and the second well as a receiver well (primary … wellbore, diagnostic … wellbore [abs, 0007]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communicating with the formation.

As per claim 16, Crews, Malki and Komar disclose claim 1 set forth above.
Crews discloses the first well as a source well and the second well as a receiver well (primary … wellbore, diagnostic … wellbore [abs, 0007]), but does not explicitly disclose “wherein the first well is a treated well and the second well is an offset well”.

Komar discloses the third receiver well (monitoring wells [pg. 951 left col 2nd par. – right col 1st par., Fig. 1. Table 1], fractured well 3, pressure was observed to increase abruptly in Monitoring Well A33, induced fractures in well 5 [pg. 952 left col par. 2 & 3]).

Price-Wright discloses a production well as a treated well and other well as an offset well (production wells when the formation is treated [1675], offset from production well [1284], implying other wells apart from the production well are offset wells).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the application to modify the teachings of the combined prior art in view of Prince-Wright to identify the first well as a treated well and the second well as an offset well to help uncover features of a wellbore for a successful recovery of oil or gas using a pressure wave as a well communicating with the formation and it would have been also obvious to disclose the claim since it has been held that rearranging limitations of an invention involves only routine skill in
the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Fripp (US 20160237814 A1) discloses use of pressure test between more than two wells to determine that the wells are coupled with each other in a same geological formation (view of a hydrocarbon-producing field having three wells and two potential well sites [0012, Fig. 7], testing of a geological formation surrounding a wellbore, indicates which flow or pressure in one well affects the flow and pressure in other wells in the field, and the extent to which multiple wells may be connected through the same geological formation [0020], pump rates, first, second and third well, second potential well … in a region … likely to be coupled to formation between the second well and the third well [0043, Fig. 8], complex field pattern, multiple tests may be run at the same time [0045-0047, Fig. 9]).
Pyecroft (J. Pyecroft and et al, “Interwell Hydraulic Fracture Interaction Between Multistage Stimulated Wells and a Multi Zone Slant Open Hole Observation Well Placed in the Canadian Horn River Basin”, SPE-179174-MS, the SPE Hydraulic Fracturing Technology Conference held in The Woodlands, Texas, USA, 9–11 February 2016) discloses identifying well connections in the fracture network using pressure analysis (network connectivity, Pressure analysis points to the observation wellbore being highly connected to the greater propped hydraulic fracture network [pg. 14 2nd par]).
Nguyen (US 20190024489 A1) discloses enhancing complex fracture geometry in subterranean formations using net pressure pulsing (introducing a … fluid … into a subterranean formation through an opening and applying … fracturing … steps …  to create or enhance a dominate fracture, performing a … pressure operation [abs], fracturing, the fluid will flow preferentially towards and interfere with nearby wellbores and fracture networks [0133], fracturing, measured pressure [0260, 0271, 0280, claims 1, 10 and 17]).
Walters (US 20180187538 A1) discloses real-time, continuous-flow pressure diagnostics for analyzing and designing diversion cycles of fracturing operations (pressure diagnostics, fracturing operation , wellbore pressure is measured [0005], fracturing operations … performed in a first wellbore, guide subsequent fracturing operations in a second wellbore, the various ΔP from fracturing operations in the second wellbore may be compared to the various ΔP from the first wellbore fracturing operation [0059]).
Krebs (US 6591193 B2) discloses reliable and low-cost acquisition of offset check shot survey data using tube wave conversion to obtain the seismic signal travel time from the source location to the tube-wave conversion point [abs], equivalent to response points of the well.
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2857